Contacts: Community Central Bank Corp. – Ray Colonius - P:586 783-4500 COMMUNITY CENTRAL BANK CORPORATION ANNOUNCES PROFITABLE Q3 RESULTS For Immediate Release MOUNT CLEMENS, Mich., October 31, 2008 Community Central Bank Corporation (NasdaqGM:CCBD), the holding company for Community Central Bank, today reported earnings for the quarter ended September 30, 2008. Net income for the third quarter of 2008 was $104,000, or $0.03 per diluted share, compared to $597,000, or $0.16 per diluted share, for the third quarter ended 2007. Net income for the nine months ended September 30, 2008 was $619,000, or $0.17 per diluted share, compared to net income of $1,791,000, or $0.46 per diluted share, for the nine months ended September 30, 2007. David A.
